Citation Nr: 9920124	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-41 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for extension beyond October 31, 1984 of a 
temporary total rating based on need for convalescence 
following surgery for a service-connected disability.

Entitlement to extension beyond March 31, 1988 of a temporary 
total rating based on need for convalescence following 
surgery for a service-connected disability.

Entitlement to an increased rating for postoperative 
residuals of fracture of the left radius with ulna 
dislocation, currently rated as 20 percent disabling.

Entitlement to a compensable rating for residuals of fracture 
of the left ankle prior to January 1992 and to a rating in 
excess of 10 percent since January 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1977 to January 
1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1992 and later RO rating decisions that denied 
the benefits sought.  The veteran had also filed notices of 
disagreement with denials of service connection for a left 
shoulder disorder and an increased rating for an anxiety 
neurosis.  At a hearing before the undersigned in November 
1998, the veteran withdrew his appeal on these two issues.  
Hence, they are not for appellate consideration.  38 C.F.R. 
§ 20.204.

At the November 1998 hearing the veteran raised a claim of 
secondary service connection for a back disorder.  This claim 
has not been adjudicated by the RO and is not properly before 
the Board.  It is referred to the RO for appropriate action.


FINDINGS OF FACT

1. An unappealed May 1985 RO rating decision denied extension 
of a temporary total rating for the veteran's service-
connected left arm condition beyond October 31, 1984, 
essentially on the basis that surgery in February 1984 did 
not require convalescence beyond such date.

2. Evidence received since the May 1985 RO rating decision is 
either cumulative in nature or is not competent evidence 
bearing on the matter of whether a longer period of 
convalescence was required; it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3. The evidence shows that following surgery in February 
1988, the veteran's service connected left arm disability 
required convalescence until June 15, 1988.

4. The postoperative residuals of fracture of the left radius 
with ulna dislocation are manifested by moderate incomplete 
paralysis of the radial nerve; malunion of the radius, 
dislocation of the ulna, and limitation of wrist motion that 
approximates (with consideration of the factor of pain) 
flexion limited in line with the forearm.  

5. The postoperative residuals of left ankle fracture were 
asymptomatic prior to January 1992, but since then are 
manifested by moderate limitation of motion and moderate 
incomplete paralysis of the superficial peroneal nerve.


CONCLUSIONS OF LAW

1.  The additional evidence submitted since the May 1985 RO 
rating decision, denying extension of a temporary total 
convalescence rating for the veteran's service connected left 
arm disorder beyond October 31, 1984 is not new and material; 
and the claim may not be reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156, 20.302 (1998).  

2. Extension of a temporary total rating for the veteran's 
service connected left arm disorder from April 1, 1988 
through June 30, 1988 is warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.30 (1998).

3. A combined 40 percent rating is warranted for the 
veteran's service connected left arm disability based on 
ratings of 20 percent for nerve impairment, 10 percent for 
impairment of the radius, 10 percent impairment of the ulna, 
and 10 percent for limitation of motion of the wrist.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.25, 4.71a, 
4.124a, Diagnostic Codes 8514, 5212, 5211, 5215 (1998). 

4. A compensable rating for  residuals of a left ankle 
fracture prior to January 1992 is not warranted; a 20 percent 
rating is warranted since January 1992.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.25, 4.40, 4.45, 4.71, Plate 
II, 4.71a, 5271, 4.124a, Code 8522 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Extension Beyond October 31, 1984, of a 
Temporary Total Rating Based on Convalescence and Extension 
of a Temporary Total Rating Based on Convalescence Beyond 
March 31, 1988.

A temporary total convalescent rating will be assigned 
following hospital discharge or outpatient release, effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of 1, 2, or 3 months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in:

(1) Surgery necessitating at least one 
month of convalescence.

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).

3) Immobilization by cast, without 
surgery, of one major joint or more.  38 
C.F.R. § 4.30 (1998).  The provisions of 
this section did not require a minimum of 
at least one month of convalescence prior 
to March 1, 1989, when these regulations 
were revised.  54 Fed. Reg. 4281 (March 
30, 1989).

A total rating under 38 C.F.R. § 4.30 may be extended as 
follows:

1) Extensions of 1, 2 or 3 months beyond 
the initial 3 months may be made under 
paragraph (a) (1), (2) or (3) of this 
section.

2) Extensions of 1 or more months up to 6 
months beyond the initial 6 month period 
may be made under paragraph (a) (2) or 
(3) of this section upon approval of the 
Adjudication Officer.

RO rating decisions in 1984 and 1985 assigned a total rating 
under 38 C.F.R. § 4.30, for the veteran's postoperative 
residuals of fracture of the left radius with ulna 
dislocation effective from February to October 31, 1984, 
based on surgery for this condition in February 1984 and 
subsequent convalescence, and then resumed the prior 
20 percent evaluation as of November 1, 1984.  A May 1985 RO 
rating decision denied extension of the temporary total 
rating beyond October 31, 1984.  The veteran was notified of 
this determination in May 1985 and did not appeal it.

At the November 1998 hearing the veteran testified to the 
effect that he did not receive notice of the May 1985 RO 
rating determination.  However, but the evidence of record 
shows that he was notified by the RO in May 1985.  The notice 
was not returned to the RO by the Postal Service, and the law 
presumes the regularity of the administrative process (as it 
applies to mailing of an RO decision) in the absence of clear 
evidence to the contrary.  Mindenhall v. Brown, 7 Vet. App. 
271 (1994).

The unappealed May 1985 RO rating decision denying extension 
of a temporary total rating for the left arm disorder is 
final, with the exception that the veteran may reopen the 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.302.  The question now presented is whether new 
and material evidence has been submitted since the final RO 
decision to permit reopening of the claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether the veteran's 
surgery in February 1984 required convalescence beyond 
October 31, 1984).  For evidence to be new and material it 
must be of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The pertinent evidence of record at the time of the May 1985 
RO rating decision consisted of statements from the veteran 
that his recent surgery for his service-connected left arm 
disorder required convalescence beyond October 31, 1984, VA 
medical reports of the veteran's hospitalization for the 
surgery in February 1984, and reports of his postoperative 
treatment in 1984, including a report of evaluation on 
December 13, 1984.

Evidence submitted since the May 1985 RO rating decision 
includes the veteran's testimony to the effect that he 
required convalescence beyond October 31, 1984, duplicate 
medical reports of his postoperative treatment for the left 
wrist disorder in 1984, and VA medical reports of his 
treatment and evaluations in the late 1980's and 1990's.  The 
veteran is a layperson, and his testimony is not competent 
evidence in medical matters such as the duration of 
convalescence needed following surgery.  As noted, reports of 
postoperative treatment in 1984 are duplicates, and are not 
new.  Reports of treatment in the late 1980's and the 1990s 
do not bear on the matter at issue, i.e., the length of 
convalescence required following surgery in 1984, and are not 
material.  

As the evidence submitted with the veteran's application to 
reopen a claim for extension of a temporary total rating 
beyond October 31, 1984 is not new and material, the claim 
may not be reopened, and the May 1985 RO rating decision 
remains final.

In February 1988 the veteran underwent surgery for his 
service connected left arm disorder.  Eleven days after the 
surgery he was seen on a follow-up basis, and it was noted 
that the arm was being placed in a splint and that 
occupational therapy would be scheduled.  When he has seen in 
March 1988, the surgical wound was described as well-healed.  
Continued therapy was planned.  When he was seen in April 
1988, there was still slight tenderness.  The examiner 
indicated that the veteran should remain on disability 
another 8 weeks-until June 15, 1988.  When he was next seen, 
in September 1988, it was noted that he still had pain on 
motion.  The scars were healed.  Strength was 4+/5.  The 
distal ulna was mildly tender.  The impression was "doing 
well".  The veteran was scheduled to return to the clinic in 
6 months.  

The Board notes initially that a June 1989 rating decision 
denied a temporary total rating under § 4.30, finding that a 
need for convalescence was not shown.  The veteran was 
informed of, and did not appeal, that decision.  A June 1994 
RO rating decision found that there was new and material 
evidence (follow-up outpatient treatment reports), reopened 
the claim, found it well-grounded, and found that the veteran 
was entitled to a temporary total rating under 38 C.F.R. 
§ 4.30, effective from February to March 31, 1988.  The Board 
agrees with this analysis.  

The veteran and his representative argue that a longer period 
of convalescence was needed following the February 1988 
surgery.  The Board agrees.  When the veteran was seen in 
March 1988, he was still scheduled for occupational therapy.  
In April 1988, his treating VA physician stated that he 
should be considered disabled until June 15, 1988.  This is 
the only contemporaneous medical opinion regarding the 
veteran's need for convalescence at the time, and has great 
probative value on the claim before us.  Without medical 
evidence to the contrary, the Board finds that a temporary 
total rating through the end of June 1988 is warranted.  
38 C.F.R. § 4.30.  The evidence does not show that 
convalescence beyond June 30, 1988 was required.  Hence, 
further extension of the convalescent rating is not 
warranted.  

II.  Increased Evaluation for Postoperative Residuals of 
Fracture of the Left Radius with Ulna Dislocation

A.  Factual Background

On service medical board evaluation in April 1981, it was 
noted that the veteran sustained a Galeazzi's fracture in 
December 1978 in conjunction with multiple abrasions to the 
left hand and wrist.  At the time of his initial treatment, 
it was felt that open reduction and internal fixation would 
not be safe due to the abrasions about the proposed operative 
site, and near the operative site.  He subsequently had an 
open reduction/internal fixation with plating of the radius 
fracture through a dorsal incision, but at the time of this 
procedure 17 days had transpired allowing for healing of the 
soft tissue wounds prior to surgical procedure.  At the time 
of the surgical procedure a reduction of the distal 
radioulnar joint could not be performed.  He subsequently 
experienced impingement type symptoms of the distal 
radioulnar joint with pain, and had a Darrach procedure.  It 
was felt subsequent to this that due to persistent symptoms, 
a second Darrach procedure should be performed and more ulna 
resected.  At that time it was felt that his radial fracture 
was reasonably healed and the plate was removed.  Subsequent 
to this he had what was felt to be a fracture through the 
previously plated radius that had been determined to be 
healed.  This went on to nonunion.  

The veteran had an open reduction/internal fixation with bone 
grafting to gain healing of the distal radial fracture.  This 
had subsequently gone on to good bony union.  Throughout a 2 
and 1/2 year course he continued to complain of pain over the 
distal ulna, and over a dorsally place incision and plate 
over the distal radius.  He was intermittently immobilized 
and had marked disuse atrophy of the left arm, and stated 
that he had chronic pain.  He described pain over a dorsally 
placed incision and subcutaneous plate over the dorsal aspect 
of the radius, with a burning sensation over the plate, as 
well as in the dorsum of the hand all the way to the 
metacarpophalangeal (MCP) joint of the left index finger.  He 
stated that he was unable to carry heavy objects or move the 
wrist without experiencing pain.  He described pain with 
pronation and supination, and stretching of the wrist.  He 
was recommended for separation from service because of 
medical unfitness due to injuries including, in pertinent 
part, (1) old Galeazzi's fracture, left distal radius, and 
distal radial ulna joint dislocation; (2) status post Darrach 
procedures left distal ulna times 2; (3) nonunion, left 
distal radial fracture, subsequently treated with bone 
grafting and recompression plating; (4) chronic pain, left 
forearm, secondary to number (1), (2), and (3).

An April 1983 RO rating decision granted service connection 
for residuals of fracture of the left distal radius and 
distal radial ulna dislocation with bone graft, and assigned 
a 10 percent rating, effective from January 1982. 

A summary of VA hospitalization in February 1984 shows that 
the veteran underwent removal of hardware of the left radius.  

A summary of VA hospitalization in February 1988 shows that 
the veteran underwent resection of the left ulna.

An August 1988 RO rating decision increased the evaluation 
for the left wrist disorder from 10 to 20 percent, effective 
from June 1987.

VA medical reports show that the veteran was treated and 
evaluated for his service-connected left wrist disorder in 
the late 1980's and 1990's.  The more salient medical reports 
with regard to his claim for an increased evaluation for the 
left wrist disorder are discussed below.

On VA medical examination in April 1992, the veteran 
complained of almost constant pain in his left forearm scar 
and in the left wrist area with a decreased range of motion 
of the left wrist.  There was a 5 inch scar over the left 
forearm in the lower two-thirds on the radial side and about 
a 3 inch scar over the lower end of the ulna.  The girth of 
the right forearm was about 29 centimeters as compared to 
26.5 centimeters for the left forearm.  The arm girth was 
about 11 inches on the left as compared to about 12 inches on 
the right; showing atrophy of the muscles of the left forearm 
and arm.  Range of motion of the left wrist showed a marked 
decrease in flexion to about 10 degrees; the extension was to 
about 25 degrees.  Pronation was normal.  Supination was 
reduced to half the normal range of motion.  Ulnar and radial 
deviations of the left wrist were normal.  The diagnoses were 
status post fracture of the left radius and open reduction in 
1978, and subsequent surgeries (7) since then; and status 
post resection of the distal left ulnar in 1988.

A summary of VA hospitalization from July to August 1993 
shows that the veteran underwent physical therapy, 
kinesiotherapy, vocational rehabilitative therapy, 
recreational therapy, and psychological counseling with group 
therapy.  The diagnoses were chronic left distal arm and left 
ankle pain.

A review of RO rating decisions in the 1990's shows that the 
veteran's left arm disability has rated analogous to 
ankylosis of the left wrist under diagnostic code 5214 (the 
10 percent rating was initially assigned based on limitation 
of motion under diagnostic code 5215).

The veteran complained of negligent medical treatment by the 
VA for his service-connected left arm condition since his 
separation from service, and an investigative medical report 
was prepared by a VA physician in June 1994 based on a review 
of the medical evidence in the veteran's claims folders.  The 
investigative report recapitulated the relevant medical 
evidence in the claims folders and notes that the VA medical 
records revealed that the veteran was seen in the Hand 
Surgery Clinic in July 1993 for complaints of pain of the 
left forearm and hand.  On examination, a well healed scar of 
previous surgery on radius and ulna was noted, along with 
absence of sensation of the left radial nerve distribution at 
the hand level, however, the muscle power appeared to be 
satisfactory.  It was noted that X-rays again showed bowing 
and deformity of the radius and shortness of the lower end of 
the ulna with suggestion of a radial carpal subluxation.  The 
report also notes that the veteran's service-connected left 
arm disability was treated with a pain management program, by 
the rehabilitation medical service, and TENS (transcutaneous 
electrical nerve stimulation).  VA X-rays revealed arthritis 
of the left wrist.  The investigating physician concluded 
that the VA had made valiant efforts to treat the veteran for 
a difficult fracture of the left radius, that it appeared 
that the original surgery for this condition was 
unsuccessful, and that the veteran's complications, including 
healing of the fracture in a severely deformed position, 
could have developed even under the supervision of an 
experienced orthopedic surgeon.

A VA medical report dated in July 1994 notes that the 
veteran's records were reviewed by a physician who concluded 
that the veteran had a permanent disability due to the 
condition of his left arm because of abnormal angulation of 
the radius.  It was noted that the veteran also had resection 
of the ulna and bowing of the radius, resulting in an 
abnormal angle of the radial head with respect to the carpus, 
and degenerative joint disease.

On VA medical examination in August 1994, the veteran 
complained of pain of the left wrist and forearm.  He wore a 
left wrist brace with metal bar to maintain wrist position.  
He reported using a TENS unit and a pneumatic compression 
unit for treatment of his left upper extremity pains.  There 
was dorsal and medial deformity of the left distal forearm.  
Sensation was absent over the dorsum of the left distal half 
of the forearm and also in and including the area of the left 
thumb, index, middle, and ring fingers.  Girth of the right 
forearm was 10 and 3/4 inches and the left was 10 and 1/4 inches.  
Girth of the right wrist was 6 and 3/4 inches, and the left was 
6 and 1/4 inches.  There was one surgical scar of the left 
forearm radially, 6 inches by 1/4 inch, and it was very tender.  
There was one surgical scar over the left forearm ulna, 3 
inches by 1/4 inch, and it was very tender.  He was right 
handed.  The right grip was 125 pounds, and the left grip was 
25 pounds.  Supination of the left wrist was limited to 40 
degrees, the right went to 90 degrees.  Pronation of both 
wrists was to 90 degrees.  The left wrist moved slowly and in 
stages to accomplish this.  He could made a full fist with 
his right hand, but not with the left hand.  The fingertips 
missed the palms by 3/4 of an inch.  Flexion of the left 
metacarpal phalangeal joint was to 20 degrees.  The left 
distal interphalangeal joints flexed to 30 degrees, the right 
went to 60 degrees.  Extension of the left wrist was to 50 
degrees, the right went to 70 degrees.  Flexion of the left 
wrist was to 20 degrees, the right went to 60 degrees.  
Medial deviation of the left wrist was to 20 degrees, the 
right went to 50 degrees.  Lateral deviation of the left 
wrist was to 10 degrees, the right went to 30 degrees.  The 
diagnoses were injuries to the left forearm, wrist, and hand; 
left radial fracture, post multiple surgeries; dislocation of 
left ulna; and sensory neuropathy of the left upper 
extremity.

The veteran testified before the undersigned at a hearing in 
November 1998.  This testimony was to the effect the left arm 
disability should be rated as 30 percent disabling under 
diagnostic code 5211 based on loss of ulna as demonstrated by 
X-rays.  

B.  Legal Analysis

The veteran's claim for an increased evaluation for the left 
arm disability (as well as his claim for a higher rating for 
the left ankle disability discussed below) are well grounded, 
meaning they are plausible.  The Board recognizes the 
veteran's testimony to the effect that he has received recent 
treatment at a VA medical facility for his left arm 
disability and that the report of this treatment is not of 
record, but the veteran's testimony indicates that this 
treatment was routine and that no symptoms were found that 
are not included in the evidence of record.  Hence, the Board 
finds that the report of this recent treatment is not 
required to properly evaluate the severity of the 
postoperative residuals of fracture of the left radius with 
ulna joint dislocation, that all relevant evidence has been 
obtained with regard to the claims, and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates that the veteran is right handed.  A 
10 percent rating is warranted for malunion of the ulna with 
malalignment.  A 20 percent evaluation is warranted for 
nonunion of the ulna of the minor upper extremity in the 
lower half, or in the upper half with false movement but 
without loss of bone substance or deformity.  A 30 percent 
evaluation requires nonunion in the upper half with false 
movement with a loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity.  38 C.F.R. 
§ 4.71a, Code 5211.

A 10 percent rating is warranted for malunion of the radius 
with bad alignment.  A 20 percent evaluation is warranted for 
nonunion of the radius of the minor upper extremity in the 
upper half, or in the lower half with false movement without 
loss of bone substance or deformity.  A 30 percent evaluation 
requires nonunion in the lower half with false movement with 
a loss of bone substance (1 inch (2.5 centimeters) or more) 
and marked deformity.  38 C.F.R. § 4.71a, Code 5212.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation. A 
20 percent evaluation is warranted for favorable ankylosis of 
the wrist of the minor upper extremity.  A 30 percent 
evaluation is warranted for ankylosis in any other position 
other than favorable. 38 C.F.R. § 4.71a, Codes 5214, 5215.

The standard ranges of motion of the wrist are 80 degrees of 
palmar flexion, 70 degrees of dorsiflexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I.

A 20 percent evaluation is warranted for mild or moderate 
incomplete paralysis of the radial nerve of the minor upper 
extremity.  A 40 percent rating requires severe incomplete 
paralysis.  38 C.F.R. § 4.124a, Code 8511.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve group, whether the less than 
total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The veteran's testimony is to the effect that is left arm 
disability is more severe than currently evaluated and that 
he has pain of the forearm and wrist that produces functional 
impairment.  This testimony is supported by the medical 
evidence.

The Board notes that the veteran's left arm disability has 
been rated by analogy to ankylosis of the wrist.  Such 
analogous rating is unnecessary because in the rating 
schedule there are specific diagnostic codes pertaining to 
the various symptoms shown.  Furthermore, ratings under the 
separate applicable diagnostic codes are more advantageous to 
the veteran.  The evidence shows that the veteran has loss of 
sensation of the dorsum of the left distal half of the 
forearm.  (The Board notes that the veteran has disability of 
left hand fingers which is separately rated, and the matter 
of that rating is not now before the Board.)  He has amply 
demonstrated weakness of left handgrip.  The overall findings 
support the assignment of a separate 20 percent evaluation 
for moderate incomplete paralysis of the radial nerve of the 
left hand under diagnostic code 8514.  The evidence does not 
reveal findings of severe incomplete paralysis or of 
paralysis of this nerve.

The veteran also has malunion, but not nonunion of the left 
radius.  Such pathology warrants a separate 10 percent rating 
under diagnostic code 5212.  He has dislocation of the ulna-
but not malunion.  This pathology warrants a separate 10 
percent rating under code 5211.  Finally, he has limitation 
of motion of the wrist which, with consideration of further 
impairment due to pain, see DeLuca v. Brown, 8 Vet. App. 202 
(1995) which is amply demonstrated by the extent of treatment 
he requires, including a TENS unit, is equivalent to 
limitation of palmar flexion in line with the forearm.  The 
Board finds that this impairment warrants a separate rating 
under code 5215.  The Board has considered the regulatory 
prohibition against pyramiding, see 38 C.F.R. § 4.14, but 
finds that there are separate and distinct symptoms to 
account for separate neurologic and orthopedic ratings in 
that the limitation of motion rating under code 5215 does not 
encompass the sensory disturbances and radicular pain 
recognized in code 8514.  

When the above noted 20, 10, 10, and 10 percent ratings are 
combined, the resulting combined rating is 40 percent.  
38 C.F.R. § 4.25. 

 Entitlement to a Compensable Rating for Residuals of Left 
Ankle Fracture prior to January 1982 and to a Rating in 
Excess of 10 Percent since January 1992

A.  Factual Background

Service medical records show that the veteran sustained a 
left ankle injury at the time of his accident in service.  A 
medical board report dated in August 1981 notes that there 
was some history provided by the veteran of an osteochondral 
fracture in the ankle area.  (X-rays of the left ankle in 
April 1979 showed no abnormalities.  X-rays of the left ankle 
in May 1979 showed a small foreign body or bone fragment that 
was removed).  It was noted that at the time of the initial 
surgery he had debridement of a left ankle wound and had a 
tenosynovectomy of the dorsal ankle tendons.  Since then he 
complained of numbness in the dorsal aspect of the foot with 
burning discomfort.  He stated that the ankle intermittently 
felt like it was going to give way, especially after 
prolonged standing or walking.  Examination of the left ankle 
revealed decreased sensation of the dorsal aspect of the foot 
to pinprick compared to the right side.  There was definite 
scarring over the anterior portion of the ankle and proximal 
foot.  With range of motion there was some tinting of the 
skin from adhesions to the underlying tendinous structure.  
The range of motion of the ankle was full.  There was no 
instability to stress testing.  The scarring was permanent 
and the adhesions to the tendons underlying the skin were 
permanent, but did not clinically inhibit the range of 
motion.  It was noted that the subjective complaints of 
numbness over the dorsal aspect of the foot may or may not be 
permanent.  The diagnosis was decreased sensation, dorsal 
aspect of the left foot and old skin avulsion injury, 
anterior left ankle with peritendinous scarring.

On VA medical examination in January 1983, X-rays of the left 
ankle and foot showed slight eburnation of the distal tibia 
suggesting slight osteoarthritis.  No other abnormalities 
were noted.  On orthopedic examination there was a well 
healed, non-tender and non-adherent curvilinear 8 centimeter 
scar of the anterior aspect of the left ankle and dorsum of 
the left foot.  There was full normal active range of motion 
of the left ankle.  The diagnosis was no residuals of 
laceration and fracture of the left foot.

The report of the veteran's VA examination in April 1992 
reveals that he complained of pain in his left ankle on 
walking and on moving his foot up and down.  X-rays of the 
left foot showed no abnormalities.  There was a semilunar 
scar about 18 centimeters along the anterior aspect of the 
left ankle.  The dorsalis pedis pulsations on both the feet 
were 2+.  Ankle jerks of both lower extremities were 2+.  
There was a slight decrease of sensation over the dorsum of 
the left foot, mostly on the medial borders and adjoining the 
first three toes.  Range of motion of the left ankle was 30 
degrees of plantar flexion and dorsiflexion to about 10 
degrees.  Dorsiflexion was slightly decreased as compared to 
the right side.  Both eversion and inversion of the left 
ankle were within normal limits.  The diagnosis was status 
post laceration on the left ankle in 1978 and subsequent 
removal of calcified mass from the same area about 3 months 
later.

An August 1992 RO rating decision granted service connection 
for status postoperative laceration of the left ankle, and 
assigned a zero percent rating under diagnostic code 7805, 
effective from January 1982.  It was determined that a rating 
decision in the early 1980's contained clear and unmistakable 
error for failing to grant service-connection for this 
condition at that time.

The summary of the veteran's VA hospitalization from July to 
August 1993 shows that he was treated for left ankle pain.  
The diagnoses included left ankle pain.

The report of the veteran's VA examination in August 1994 
shows that he complained of left ankle pain and that he 
avoided weight bearing on the left lower extremity.  
Inversion of the right ankle was 50 degrees and the left went 
to 30 degrees.  Eversion of the right ankle was to 30 degrees 
and the left ankle was zero degrees.  Dorsiflexion of the 
right ankle was to 20 degrees and the left went to 10 
degrees.  Plantar flexion of the right ankle was to 50 
degrees and the left went to 20 degrees.  Extension of all 
toes at the metatarsophalangeal joints, bilaterally, was to 
30 degrees.  Flexion of the right toes at the 
metatarsophalangeal joints was to 20 degrees and the left to 
zero degrees.  Sensation was absent over the left ankle and  
foot medially and markedly decreased over the left ankle and 
foot laterally.  There was a surgical scar over the left 
ankle anteriorly, 6 inches by 1/2 inch.  The diagnoses were 
injuries of the left ankle and foot with laceration and chip 
fracture and post multiple surgeries; and sensory neuropathy 
of the left lower extremity.

The veteran testified at the hearing in November 1998 that he 
had swelling, stiffness, and pain of the left ankle.  He 
occasionally used a cane for walking.

A March 1995 RO rating decision increased the evaluation for 
the left ankle disability, postoperative fracture with 
laceration, from zero to 10 percent under diagnostic code 
5271, effective from January 1992.

B.  Legal Analysis

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.
The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

A noncompensable evaluation is warranted for mild incomplete 
paralysis of the musculocutaneous nerve (superficial peroneal 
nerve).  A 10 percent evaluation requires moderate incomplete 
paralysis.  A 20 percent rating requires severe incomplete 
paralysis.  38 C.F.R. § 4.124a, Code 8522.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve group, whether the less than 
total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.

A review of the medical evidence of record prior to receipt 
of the veteran's claim in January 1992 for service connection 
for the left ankle disability indicates that the veteran 
sustained a left ankle injury in service, but that there was 
no demonstrated residual impairment, including on VA medical 
examination in January 1983, shortly after service.  Under 
these circumstances, the Board finds that a compensable 
rating is not warranted for this disability prior to January 
1992.  Fenderson v. West, 12 Vet. App. 119 (1999).

The medical evidence received subsequent to and in 
conjunction with the January 1992 claim indicates that the 
veteran has subjective complaints of pain as noted on the 
report of the summary of his VA hospitalization in 1993 and 
in his testimony. Clinical findings on VA medical 
examinations in 1992 and 1994, reveal moderate limitation of 
motion of the left ankle that supports a 10 percent, but no 
higher, rating for the left ankle disability under diagnostic 
code 5271.

VA examination in August 1994 also showed that the veteran 
has no sensation over the left ankle and foot medially and 
that sensation is markedly decreased over the left ankle and 
foot laterally.  These findings reflect neurological deficit 
of a nerve of the left foot area that is rated analogous to 
moderate incomplete paralysis of the musculocutaneous 
(superficial peroneal) nerve, warranting a separate 
10 percent rating under diagnostic code 8522.

The above two 10 percent ratings for residuals of the left 
ankle disability are assigned effective from January 1992 
based on the date of receipt of the claim with evidence 
showing increased disability.  They combine to a rating of 20 
percent.  38 C.F.R. § 4.25.   


ORDER

The appeal to reopen a claim for extension of a temporary 
total rating based on convalescence beyond October 31, 1984, 
is denied.

Extension of a temporary total rating based on convalescence 
through June 30, 1988 is granted.  

A combined 40 percent rating for residuals of fracture of the 
left radius and dislocation of the left ulna is granted, 
subject to the regulations applicable to the payment of 
monetary awards.

A compensable rating for residuals of fracture of the left 
ankle prior to January 1992 is denied.  A combined 20 percent 
rating for such disability since January 1992 is granted, 
subject to the regulations governing payment of monetary 
awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

